FILED
                             NOT FOR PUBLICATION                            JAN 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MARIO RENE RUBIO,                               No. 07-55110

               Petitioner - Appellant,           D.C. No. CV-04-03710-MLR

   v.
                                                 MEMORANDUM *
 C. M. HARRISON, Warden,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        California state prisoner Mario Rene Rubio appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EG/Research
       Rubio contends that his prison disciplinary proceedings violated his due

process rights because there was insufficient evidence to support the hearing

officer’s finding that Rubio engaged in mutual combat. This contention fails

because “some evidence” in the record supports the finding. See Superintendent v.

Hill, 472 U.S. 445, 455 (1985).

       AFFIRMED.




EG/Research                               2                                     07-55110